Citation Nr: 0614853	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in April 2000.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim of entitlement to 
Dependency and Indemnity Compensation (DIC).  In November 
2004, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran was not continuously rated totally disabled by 
reason of service-connected disabilities for a period of 10 
years or more immediately preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits are not met.  38 
U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. § 3.22 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC

The appellant maintains that the veteran should have been 
evaluated as totally disabled for 10 years prior to his death 
because he stopped working in 1983 due to his service-
connected disabilities.  She also said that he was declared 
as totally disabled by the military in 1946, and that had he 
filed a claim for a total disability rating based upon 
individual unemployability prior to 10 years before his 
death, the claim would have been granted.  She has requested 
DIC benefits based on a "hypothetical determination" and 
"clear and unmistakable error due to the fact that the 
permanent and total status was not raised or considered in 
1946."

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service-
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met: 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (West 
2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 38 
C.F.R. § 3.22 was revised pursuant to expedited rulemaking 
directed by the United States Court of Appeals for the 
Federal Circuit.  See National Organization of Veterans 
Advocates (NOVA I) v. Secretary of Veterans Affairs, 260 F.3d 
1365 (2001).  This regulation has been reviewed by the Court 
of Appeals for the Federal Circuit, see NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (2003) (NOVA II), and deemed 
valid with the exception of claims involving reopening of 
previous final VA decisions which is not implicated in this 
case.  The Court of Appeals for the Federal Circuit directed 
VA to process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. §§ 
1311(a)(2) and 1318 where a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  The "hypothetical" entitlement 
claim, identified in Timberlake v. Gober, 14 Vet. App. 122 
(2000) due to a conflict of regulatory language with the 
former version of 38 C.F.R. § 3.22, no longer applies.

In this case, at the time of the veteran's death, service 
connection was in effect for residuals of a gunshot wound, 
right gluteal region and right perineum with fractures of 
ischium, muscle group XVII and XV, evaluated as 40 percent 
disabling, peripheral neuropathy of the right lower 
extremity, evaluated as 40 percent disabling, peripheral 
neuropathy of the left lower extremity, evaluated as 20 
percent disabling,   adjustment disorder with depression and 
anxiety, evaluated as 10 percent disabling,   as well as 
osteomyelitis of the right hip, left upper arm scar, and 
malaria, with each disability evaluated as 0 percent 
disabling.  His combined rating was 80 percent.  In addition, 
the RO also granted a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU), 
with an effective date of September 16, 1997.  The Board 
notes that the veteran was not shown to have been a former 
prisoner of war.  

The Certificate of Death shows the veteran died on April [redacted], 
2000, at the age of 77 years.  The immediate cause of death 
was listed as hepatic failure.  The underlying causes of 
death were reported as short bowel syndrome, coronary artery 
disease, and esophageal cancer.  The certifying physician 
indicated that there were no other significant conditions 
contributing to death.

In a decision, dated in November 2004, the Board determined 
that service connection is not warranted for the cause of the 
veteran's death.  

Given the foregoing, the Board must find that none of the 
three bases for establishing entitlement to DIC under 38 
U.S.C.A. § 1318 are met.  Paragraphs (1) and (2) do not apply 
because the veteran's service-connected disabilities were not 
continuously rated 100 percent disabling for ten years, or 
even five years, immediately preceding the veteran's death.  
In the ten years immediately preceding the veteran's death in 
April 2000, the only 100 percent rating was for TDIU with an 
effective date of September 16, 1997, i.e., about a 34-month 
period.  Paragraph (3) does not apply because the veteran was 
not a former prisoner of war.  Although the Board has 
considered the appellant's arguments that DIC benefits are 
warranted based on a "hypothetical determination," the 
Federal Circuit has determined that VA's actions in amending 
the regulations in question, specifically 38 C.F.R. § 3.22, 
was interpretative, rather than substantive, in nature.  That 
is, the amendments clarified VA's earlier interpretation of 
the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions that construed 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation and was free to challenge them, to include 
through the route of rulemaking. Id. at 1374.  To the extent 
that she argues that there was "clear and unmistakable error 
(CUE) due to the fact that the permanent and total status was 
not raised or considered in 1946," simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence, broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of "error" 
can never rise to the stringent definition of CUE.  See Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  This argument is 
insufficient to raise a CUE claim.  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992); Shockley v. West, 11 Vet. App. 
208, 213-14 (1998).  As the criteria for a grant of 
entitlement to DIC benefits have not been satisfied, there is 
no entitlement and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


II.  VCAA

The Board notes that in letters dated in March 2003 and 
January 2005, the appellant was notified of the laws and 
regulations regarding her claim as contained within the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
§ 3(a), 114 Stat. 2096 (2000) ( codified at 38 U.S.C. § 
5103A) (hereafter "the VCAA).  It also appears that the RO 
undertook some evidentiary development in this case, and that 
medical records were obtained.  However, the Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied 
the claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Similarly, although the VCAA letters did not provide the 
appellant with notice of the laws regarding an effective 
dates for any grant of benefits, as the claim has been 
denied, as discussed above, no effective date will be 
assigned, and any defect with respect to the content of the 
notice requirement was non-prejudicial.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, it is 
not prejudicial for the Board to decide the matter without 
further development, , and that any violation of the duty to 
assist could be no more than harmless error.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


